DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention A in the reply filed on 01/19/2022 is acknowledged. Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a crude oil processing device”, “a gas reinjection device” and “a feed gas supply unit” in claim 1; “a first decompression unit” in claim 3; “a second decompression unit” in claim 5; “a control unit” in claim 7; “a turret unit”, “a liquefied natural gas generation unit” in claim 9; “a heating unit”, “an acid gas removal unit”, “a dehydration and mercury removal unit”, “a liquefaction unit” and “a heavy hydrocarbon removal unit” in claim 10.
Crude oil processing device is understood to be any conventional device used to refine a crude oil to generate oil.
Gas reinjection device is understood to be a compressor.
Feed gas supply unit is understood to be any one of a compression device, a dehydration device, a feed gas supply line, a regulation valve, a back-flow line, a first decompression unit, an injection gas recovery line.
First decompression unit and second decompression units are understood to be valve having a decompression function also an opening/closing function, e.g., choke valve.
control unit See the 112b below.
Turret unit is understood to be any known conventional buoy in the art.
heating unit is understood to be any conventional heating device.
Acid gas removal unit is understood to be any known conventional device in the art used to remove acid gases like CO2.
Dehydration and mercury removal unit is understood to be any known conventional device in the art used to remove water and mercury from feed gas.
Liquefaction unit is understood to be any known conventional heat exchange device.
Heavy hydrocarbon removal unit is understood to be known any conventional.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the compressed gas" in line 5 has insufficient antecedent basis. Examiner interpreted the “compressed gas” as the stream withdrawn from the gas reinjection device. 
Claim 1 recites the limitation "a feed gas supply unit for recovering a back-flow gas formed when an injection gas compressed by the gas reinjection device flows backward” in lines 9-12 renders the claim indefinite. It is unclear what it means by “an injection gas…flows backward”. According to applicant’s disclosure the back-flow line 1265 actually inject the feed gas into the feed gas supply line 1263 downstream of the feed gas supply line, and it is unclear what the phrase “an injection gas compressed by the gas reinjection device flows backward” constitute. For examination purpose the examiner read the limitation as –an injection gas compressed by the gas injection device introduced into a feed gas supply unit--. 
Claim 7 limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No control unit are defined in the specification in a way that make it clear what would qualify as control unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore, because of the above reasons the claim is indefinite.
Claims 2-10 are considered to be rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej (US 2012/0047942) in view of Wilding et al. (US 2006/0213223).
In regard to claim 1, Kolodziej teaches an offshore facility comprising:
a crude oil production offshore facility (22) having a crude oil processing device (54) for refining crude oil collected from a subsea well to produce oil (See fig. 1; ¶ 0029-0032), and a gas reinjection device (58) for compressing an associated gas (70) separated in the process of refining the crude oil and reinjecting the compressed gas into a reservoir (See ¶ 0033, 0038; fig. 1, 2); and
a liquefied natural gas production offshore facility (24) supplied with a feed gas (the associated gas in line 46) including at least a part of the associated gas (70) from the crude oil production offshore facility (22), and processing and liquefying the feed gas to generate a liquefied natural gas (See ¶ 0040-0044; fig. 2, 3).
Kolodziej teaches a feed gas supply unit (feed gas supply line 46) for recovering the associated gas compressed by the gas reinjection device (58), but does not explicitly teach a feed gas supply unit for recovering a back-flow gas formed when an injection gas compressed by the gas reinjection device flows backward, and generating the feed gas by using the back-flow gas.
However, Wilding teaches a liquefaction plant coupled to a natural gas pipeline, comprising a feed gas supply line (152, 152’, 178), wherein a pressurized feed gas (112) is supplied to a liquefied natural gas production facility (102) via the feed gas supply line (See fig. 2; ¶ 0059). Wilding further teaches compressing a portion of the feed gas (154) in compressor (158) to generate a pressurized injection gas (154”, 170), wherein the pressurized injection gas (154”, 170) is injected back into the feed line [178] downstream of the feed line (See fig. 2; ¶ 0066-0075). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the feed gas supply unit/line of Kolodziej by taking at least a portion of the compressed associated feed gas from the feed gas supply unit/line in order to form an injection gas, based on the teaching of Wilding since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an in injection gas back to the feed gas supply line would allow the apparatus of Kolodziej in order to adjust the pressure of the feed gas as desired to meet the downstream equipment pressure requirement (e.g., the pressure requirement of the liquefied natural gas production facility).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej and Wilding as applied to claim 1 above, and further in view of Wille et al. (US 20120024391). 
In regard to claim 9, Kolodziej teaches the offshore facility of claim 1, wherein the liquefied natural gas production offshore facility (24) comprises:
a liquefied natural gas generation unit (122) for processing and liquefying the feed gas to generate the liquefied natural gas (See ¶ 0040-0044; fig. 2, 3); and
a plurality of storage tanks (94) provided in one row along the longitudinal direction of the hull and storing the liquefied natural gas (See fig. 2; ¶ 0039).
Kolodziej teaches a liquefied natural gas production offshore facility, but does not explicitly teach the liquefied natural gas production offshore facility comprises a turret unit supplied with the feed gas.
However, Wille discloses offshore equipment comprising: offshore crude oil production equipment (1) having a crude oil treatment apparatus for producing oil by refining crude oil collected from a subsea well (3) and a gas reinjection apparatus (5) for compressing associated gas, separated during the refinement of the crude oil, and injecting same back into a reservoir (7); and offshore liquefied natural gas production equipment (9) for receiving the supply of feed gases (6, 8) containing at least some of the associated gas from the offshore crude oil production equipment (1) and for producing liquefied natural gas by treating and liquefying the feed gases (6, 8). Wille further teaches the offshore liquefied natural gas production equipment (9) further comprising a turret unit (disconnectable buoy 30), wherein the turret unit (buoy 30) could be of a Submerged Turret Production type of buoy, a Submerged Turret Loading type of buoy (see fig. 3; ¶ 0043).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the offshore facility of Kolodziej by implementing a turret unit, based on the teaching of Wille for the purpose of enabling the offshore facility or vessel to take up a position of least resistance to any prevailing weather conditions at all times.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej, Wilding and Wille as applied to claim 9 above, and further in view of Jakobsson et al. (US 2017/0335213). 
In regard to claim 10, Kolodziej teaches the offshore facility of claim 9, wherein the liquefied natural gas generation unit comprises: 
an acid gas removal unit (110) for removing an acid gas from the feed gas (See fig. 3);
a dehydration and mercury removal unit (114 and 118) for removing moisture and mercury from the feed gas from which the acid gas has been removed (See fig. 3); and
a liquefaction unit (122) for generating the liquefied natural gas by liquefying the feed gas from which the moisture and mercury are removed (See fig. 3), and
wherein the liquefied natural gas production offshore facility further comprises:
a heavy hydrocarbon removal unit (140, 144, 152) for removing heavy hydrocarbons from fluid generated by the liquefaction unit (See fig. 3); and
a condensate transfer line (150) for transferring condensate including the heavy hydrocarbons for the processing and stabilization of the heavy hydrocarbons to the crude oil production offshore facility (See fig. 3; ¶ 0043-0044).
Kolodziej teaches a liquefied natural gas generation unit, but does not explicitly teach the liquefied natural gas generation unit comprises an injection unit including a heating unit for heating the feed gas to a set temperature.
Jakobsson teaches a method of hydrogen sulfide from an acid gas or associated gas in offshore facility, wherein heating of the permeate stream of the feed gas is accomplished by using a fraction of the feed gas to heat the permeate stream in a separate heater or by using a steam-fired heater. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the liquefied natural gas generation unit of Kolodziej by implementing an injection unit comprising a heating unit, based on the teaching of Jakobsson for the purpose of increasing the temperature of the feed gas so as to avoid clogging or freezing of the downstream equipment from an extreme low temperature of the gas. 


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-8 are dependent on an objected claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763